PER CURIAM.
Appellant seeks review of an order denying his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Although we affirm, one matter merits discussion.
For the first time on appeal, appellant asserts that the sentencing guidelines score-sheet used by the trial court incorrectly identifies the primary offense at conviction as “robbery with a deadly weapon,” whereas the correct offense is “robbery with a weapon.” According to appellant, this error resulted in twelve additional points being added to his score, placing him in a higher sentencing range. Such a claim may be asserted by a rule 3.800(a) motion. However, because it was not presented to the trial court, and because the judgment is not a part of the record, we decline to address it. Our affir-mance is without prejudice to appellant’s right to present the claim to the trial court, by an appropriate motion.
AFFIRMED.
MINER, ALLEN and WEBSTER, JJ., concur.